283 F.2d 870
STEEL EQUIPMENT COMPANY, Plaintiff-Appellant,v.DIRECTOR OF INTERNAL REVENUE, Defendant-Appellee.
No. 14114.
United States Court of Appeals Sixth Circuit.
Oct. 22, 1960.

Raymond E. Cookston, Cleveland, Ohio, and John Kennedy Lynch, Cleveland, Ohio, on brief, for appellant.
William A. Friedlander, Department of Justice, Washington, D.C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks and Richard B. Buhrman, Attys., Department of Justice, Washington, D.C., and Russell E. Ake, U.S. Atty., James C. Sennett, Jr., Asst. U.S. Atty., Cleveland, Ohio, on brief, for appellee.
Before SIMONS, MARTIN and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause having come on to be heard upon the record and briefs of the parties, and arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered that the order of the District Court entered in said cause on September 29, 1959, sustaining defendant's motion for summary judgment and dismissing plaintiff's complaint be, and it is, hereby affirmed.